 


110 HRES 753 IH: Honoring and thanking the soldiers that served the top secret units for the United States Military Intelligence Service under the project name 
U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 753 
IN THE HOUSE OF REPRESENTATIVES 
 
October 17, 2007 
Mr. Moran of Virginia (for himself, Mr. Tom Davis of Virginia, and Mr. Wolf) submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Honoring and thanking the soldiers that served the top secret units for the United States Military Intelligence Service under the project name Post Office Box 1142. 
 
 
Whereas Fort Hunt Park along the George Washington Memorial Parkway in Fairfax County, Virginia has a long and storied history in the preservation of our Nation’s security and safety; 
Whereas the coastal defenses and cannon batteries protecting Washington, D.C. were stationed at Fort Hunt until its gradual abandonment after World War I; 
Whereas on May 15, 1942, Harry L. Stimson, President Franklin Delano Roosevelt’s Secretary of War, obtained from the Department of the Interior a special use permit which gave the United States military virtually unlimited use of Fort Hunt for the duration of World War II, plus 1 additional year; 
Whereas the military immediately initiated construction of facilities to transform Fort Hunt into one of the more vital posts for intelligence gathering during World War II; 
Whereas over the ensuing 4 years, two elements of the top secret Military Intelligence Service (MIS) operated clandestinely at Fort Hunt, the MIS–X program that communicated with captured American soldiers to coordinate their escape, and the larger MIS–Y program that carried out the interrogation of prisoners of war vital to American interests; 
Whereas because of its top secret operations, the post remained unnamed known only to its soldiers that served there as Post Office Box 1142; 
Whereas the Army hand-selected intelligence officers for their ability to speak fluent German, many of whom had friends and family perishing under the tyranny of Nazi Germany; 
Whereas the intelligence officers conducted interrogations of nearly 4,000 enemy prisoners of war and scientists; 
Whereas these interrogations resulted in the discovery of many of Germany’s secret programs, including research to develop the atomic bomb, plans for the jet engine, blueprints of V–2 rockets, and secrets originally destined for Japan before the end of global hostilities; 
Whereas the work at Fort Hunt not only contributed to the Allied victory during World War II, but also led to advances in military intelligence and scientific technology that directly influenced the Cold War and Space Race; 
Whereas the detainment and interrogation of high-ranking German officials, such as Reinhard Gehlen, a prisoner who ran the German intelligence operations in the Soviet Union, proved instrumental at aiding the development of U.S. intelligence operations on the Soviets during the onset of the Cold War; 
Whereas the more effective interrogation techniques included entering into discussions with the captives, building up trust and not threatening violence or torture; 
Whereas the current intelligence community is interviewing former Post Office Box 1142 interrogators to learn which humane practices facilitated the best intelligence; 
Whereas the intelligence activities at Post Office Box 1142 were only recently uncovered after Park Rangers from the George Washington Memorial Parkway came across former soldiers and reviewed declassified documents about the top secret facility; 
Whereas the top secret nature of the activities at Post Office Box 1142 remained closely held secrets by the veterans of the post, many of whom never told their families, wives or loved ones about the invaluable service they provided this nation during World War II; 
Whereas under the encouragement of the leadership of the National Park Service, these Park Rangers identified the veterans of Post Office Box 1142 and conducted professional oral history interviews with over half of living members; 
Whereas after two years of research and planning, the National Park Service held the first ever reunion for the living veterans of Post Office Box 1142 on October 5 and 6, 2007; and 
Whereas at exactly 11:42 a.m. on October 5, the National Park Service and the living veterans of Post Office Box 1142 raised an American flag in the post’s original flagpole setting, and forever memorialized the grounds as the home of Post Office Box 1142: Now, therefore, be it  
 
That the House of Representatives honors and extends its sincere appreciation to the soldiers of Post Office Box 1142 for their sacrifice to our Nation during a time of war, their pursuit of necessary intelligence through humane means and their service that went too long unacknowledged. 
 
